UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6432


DEXTER O. JOHNSON, a/k/a Salih Abdul Alhalim,

                      Plaintiff – Appellant,

          v.

LT. BEAMON; SGT. MASSENBERG; CPL. PARKER; CAPT. MASKELONY,
Director of Security; CAPT. PARHAM, Director of Treatment,
LT. LEWIS; LT. SCOTT,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:09-cv-00280-JBF-TEM)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dexter O. Johnson, Appellant Pro Se. Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dexter O. Johnson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Johnson v. Beamon, No. 2:09-cv-00280-JBF-TEM (E.D. Va.

Mar. 8, 2011).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2